DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/28/2021, Claims 1-6 are presented for examination. 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sternal et al. (US Patent Publication 2015/0237830).
	a. Regarding claim 1, Sternal discloses an exercise ball 100 for hamsters and other small rodents that are kept as pets [an enclosure for rodents or other small mammals in the form of an animal ball [0017]] comprising a spherical shell having two hemispheres 102, 104 that separate at the equator having a snap mechanism located at opposite sides of the equator that couples the hemispheres [ball 100 includes a plurality of four mating fasteners for securing the two halves of the ball 100 together. However, from one to six mating fasteners may be present [0021]; the snap fits are less prone to let go and release the halves of the ball [0017]], wherein the exercise ball has a diameter of about 5 inches to about 13 inches in diameter [The overall diameter of the animal ball may be in the range of 4 inches to 20 inches, including all values and ranges therein, such as 5 inches to 15 inches and, preferably, 5 inches to 12 inches [0018]]. 
	b. Regarding claim 2, Sternal discloses the exercise ball of claim 1, wherein the north pole of exercise ball 100 consists of door 106 [removable lid 106 that covers an access hole [0018]] having a quarter turn twisting mechanism 178 [lid 106 includes a plurality of four finger-like brackets 178 a, 178 b, 178 c, 178 d (hereafter collectively 178) [0031]; The lid is rotated and the wall 112 becomes captured between the bracket 178 and the lid 106 [0032]].
	
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 3, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sternal et al. (US Patent Publication 2015/0237830) in view of Keeling et al. (US 5,116,255).  
	a. Regarding claim 3, Sternal teaches the exercise ball of claim 2 having door 106 [removable lid 106 that covers an access hole [0018]]. Sternal does not specifically teach the door contains a safety latch. Keeling teaches door 54 contains a safety latch [door 54 may be made in a variety of ways. For example, the door may be a simple hinged or latched door of known construction Preferably, the door 54 is slidably operated such that the possibility of accidental opening or jamming of the door or door components is minimized, col. 10 lines 9-14] for the purpose of providing an animal cage capable of rolling movement so an animal housed within the cage may rotate the cage having a latched door so the possibility of accidental opening or jamming of the door or door components is minimized. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball taught by Sternal to include a door that contains a safety latch as taught by Keeling because doing so would have provided a rolling animal cage having a latched door so the possibility of accidental opening or jamming of the door or door components is minimized.  
	b. Regarding claim 4, Sternal in view of Keeling teaches (references to Sternal) the exercise ball of claim 2 having door 106 [removable lid 106 that covers an access hole [0018]]. Sternal further teaches door 106 contains a handle [lid also includes two recesses 194 a, 194 b to facilitate rotating the lid relative to the ball [0033]]. 
c. Regarding claim 6, Sternal teaches an exercise ball 100 for hamsters and other small rodents that are kept as pets [an enclosure for rodents or other small mammals in the form of an animal ball [0017]] comprising a spherical shell having two hemispheres 102, 104 having a snap mechanism located at opposite sides of the equator that couples the hemispheres [ball 100 includes a plurality of four mating fasteners for securing the two halves of the ball 100 together. However, from one to six mating fasteners may be present [0021]; the snap fits are less prone to let go and release the halves of the ball [0017]], wherein the north pole of the exercise ball consists of a door 106 [removable lid 106 that covers an access hole [0018]] having a quarter turn twisting mechanism 178 [lid 106 includes a plurality of four finger-like brackets 178 a, 178 b, 178 c, 178 d (hereafter collectively 178) [0031]; The lid is rotated and the wall 112 becomes captured between the bracket 178 and the lid 106 [0032]] and contains a handle [lid also includes two recesses 194 a, 194 b to facilitate rotating the lid relative to the ball [0033]], wherein a plurality of ventilation apertures 196 encircles the snap mechanisms and the south pole of the ball [a number of elongated openings 196 may be provided around the animal ball. The elongated openings may be present in the first half of the ball 102, the second half of the ball 104 or in both halves of the ball [0034] FIGS. 1-4].  
Sternal does not specifically teach the door contains a safety latch. Keeling teaches door 54 contains a safety latch [door 54 may be made in a variety of ways. For example, the door may be a simple hinged or latched door of known construction Preferably, the door 54 is slidably operated such that the possibility of accidental opening or jamming of the door or door components is minimized, col. 10 lines 9-14] for the purpose of providing an animal cage capable of rolling movement so an animal housed within the cage may rotate the cage having a latched door so the possibility of accidental opening or jamming of the door or door components is minimized. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball taught by Sternal to include a door that contains a safety latch as taught by Keeling because doing so would have provided a rolling animal cage having a latched door so the possibility of accidental opening or jamming of the door or door components is minimized.
Sternal does not specifically teach apertures with a diameter from about 1 millimeter to about 4 millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball taught by Sternal to include apertures with a diameter from about 1 millimeter to about 4 millimeters because doing so would have provided a series of suitably sized holes to allow for air circulation, since a change in the shape of a prior art device is a design consideration within the skill of the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

6. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sternal et al. (US Patent Publication 2015/0237830). 
a. Regarding claim 5, Sternal teaches the exercise ball of claim 1 having the snap mechanisms at either side of the equator [ball 100 includes a plurality of four mating fasteners for securing the two halves of the ball 100 together. However, from one to six mating fasteners may be present [0021]; the snap fits are less prone to let go and release the halves of the ball [0017]]. Sternal further teaches a plurality of ventilation apertures 196 encircles the snap mechanisms and the south pole of the ball [a number of elongated openings 196 may be provided around the animal ball. The elongated openings may be present in the first half of the ball 102, the second half of the ball 104 or in both halves of the ball [0034] FIGS. 1-4].
Sternal does not specifically teach apertures with a diameter from about 1 millimeter to about 4 millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball taught by Sternal to include apertures with a diameter from about 1 millimeter to about 4 millimeters because doing so would have provided a series of suitably sized holes to allow for air circulation, since a change in the shape of a prior art device is a design consideration within the skill of the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
7.	Applicant’s arguments from the response filed on 12/04/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 12/04/2022, see page 1, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:

(1)	The cited reference discloses four mating fasteners for securing the two halves of the ball together. However, from one to six mating fasteners may be present; the snap fits are less prone to let go and release the halves of the ball [...] [0017]. Stern discloses four snaps to couple the two hemispheres. Here, applicant discloses two snaps. Paragraph [0022]. The two disclosed snaps are molded as part of the hemispheres and designed to snap into place by having one hemisphere portion slide over the other hemisphere. The cited reference does not claim nor does it adequately disclose the snap mechanism to be considered prior art to the present invention.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “two snaps”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

b. Applicants arguments in the reply filed on 12/04/2022, see page 1, with respect to the rejection of claim 2 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:

(1)	The cited reference does not claim nor does it adequately disclose the quarter turn mechanism to be considered prior art to the present invention. 
Examiner respectfully disagrees. Sternal discloses quarter turn twisting mechanism 178 [lid 106 includes a plurality of four finger-like brackets 178 a, 178 b, 178 c, 178 d (hereafter collectively 178) [0031]; The lid is rotated and the wall 112 becomes captured between the bracket 178 and the lid 106 [0032]]. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
c. Applicants arguments in the reply filed on 12/04/2022, see pages 1-2, with respect to the rejection of claims 3, 4, and 6 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:

(1)	The addition of a safety latch and handle does not automatically make the combination operable for the intended purpose. The addition of the handle creates an issue with the operation of the ball to roll smoothly with a molded handle attached to the ball. The primary purpose of the safety latch is to ensure that the door portion of the ball does not inadvertently separate during operation. The Examiner has not shown how the addition of the handle and the safety latch to the would be obvious to overcome the issues of operability.
	Examiner respectfully disagrees. Sternal teaches door 106 contains a handle [lid also includes two recesses 194 a, 194 b to facilitate rotating the lid relative to the ball [0033]]. The handle makes no modification to the reference, and therefore cannot render it inoperable. 

d. Applicants arguments in the reply filed on 12/04/2022, see pages 2-3, with respect to the rejection of claim 5 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:

(1)	The elongated slits are disclosed in the prior art, however this method has been known to cause injury to the appendages of the pet rodent. Applicant contends that the apertures disclosed in the present invention and in the pattern disclosed therein have not been utilized in the prior art due to the increase time and cost of manufacture.
	Examiner respectfully disagrees. Sternal teaches a plurality of ventilation apertures 196 encircles the snap mechanisms and the south pole of the ball [a number of elongated openings 196 may be provided around the animal ball. The elongated openings may be present in the first half of the ball 102, the second half of the ball 104 or in both halves of the ball [0034] FIGS. 1-4]. Applicant’s assertion that the slits disclosed in the prior art are been known to cause injury to the appendages of the pet rodent and the apertures in the pattern disclosed have not been utilized in the prior art due to the increase time and cost of manufacture is unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643